DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a 371 of PCT/2015/062570, filed April 24, 2015, which claims foreign priority to Japanese Document No. 2014-221782 dated October 30, 2014.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on June 21, 2021 in which Claims 3, 4, 7, 12 and 18 are canceled and Claim 1 is amended to change the breadth of the clams.  Claims 1, 2, 5, 6, 8-11, 13-17 and 19 are pending in the instant application, which will be examined on the merits herein.
Rejections Withdrawn
Applicant's arguments, see page 1, 2nd paragraph of the Remarks, filed June 21, 2021 with respect to Claims 1, 2, 5, 6, 9-11 and 13-19 have been fully considered and are persuasive. The rejection of Claims 1, 2, 5, 6, 9-11 and 13-19 on the ground of nonstatutory double patenting as being unpatentable over claims recited in U.S. Patent No. 10,005,849 and U.S. Patent No. 9,382,335 has been withdrawn in view of the approval of the Terminal Disclaimers dated June 21. 2021.

The following is a new ground or modified rejection necessitated by Applicants'  amendment, filed on June 21, 2021, wherein the limitations in pending independent Claim 1 as amended now have been changed; Claims 2, 5, 6, 8-17 and 19 depend from Claim 1.  The limitations in the amended claims have been changed and the breadth of Claim 1 has been changed.  Therefore, rejections from the previous Office Action, dated March 24, 2021, have been modified and are listed below.
	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iji et al (EP 2471820 A1, provided with the IDS filed 10/8/2019) in view of Okamoto et al (US Patent No. RE38,435 E, provide with attached PTO-892) and Clark et al (US Patent No. 3,066,033, provide with the PTO-892 filed 11/12/2019). 
Applicants claim a cellulose derivative having a long-chain organic group having 5 or more carbon atoms and a short-chain organic group having 4 or less carbon atoms which are introduced by use of hydroxy groups of a cellulose, and including a crystal structure derived from a cellulose derivative portion to which the short-chain organic group having 4 or less carbon atoms is linked, wherein an average number of hydroxy groups per glucose unit is 1.0 or less, and wherein the short-chain organic group is a short-chain acyl group having 2 to 4 carbon atoms, the short-chain acyl group being introduced by use of a hydroxy group of the cellulose to form an acylated cellulose portion, and wherein the crystal structure comprises a crystal region formed of the acylated cellulose portion..
	The Iji et al EP publication discloses a grafted cellulose acetate which preparation involve chloridized and hydrogenated cardanol being allowed to bind to cellulose acetate which resulted in the cellulose having a degree of acetylation (DSAce) of 2.1 and DSCD (degree of cardanol substitution) of 0.90 (see paragraph nos. [0133]-[0135] under Example 1 on page 17 and Example in Table 1A on pages 29 and 30) , which embraces the subject matter recited in instant Claim 1 wherein the acetate group embraces the instantly claimed short-chain organic group having 4 or less carbon atoms, the cardanol group embraces the instantly claimed long-chain organic group having 5 or more carbon atoms, and since it is known in the art that the total amount of substitution for cellulose is 3.0 and since the DSAce at 2.1 plus the DSCD at 0.90 equal 3.0, the grafted cellulose acetate disclosed in the Iji et al EP publication embraces the instantly claimed average number of hydroxy groups per glucose unit being 1.0 or less since the grafted cellulose acetate disclosed in the Iji et al EP publication provides no indication for the presence of a hydroxyl group.  Also see Example 2 in Table 1A on pages 29 and 30 which discloses a DSAce at 2.1 and a DSCD of 0.55 wherein the total degree of substitution for the acetate and cardanol groups for the grafted cellulose acetate is (2.1 + 0.55 = 2.65), which leaves a hydroxyl degree of substitution (DSOH) of 0.35, which embrace the subject matter of instant Claim 1 as well as the subject matter of instant Claim 2 which recites the average number of hydroxyl groups per glucose unit being 0.1 or more.  The cardanol group mentioned above meet the long-chain group having 7 to 48 carbon atoms as recited in instant Claim 18. The above description of Examples 1 and 2 of the Iji et al EP publication also embraces the subject matter recited in instant Claims 3-5 and 12-14 which recite the cellulose derivative of Claim 1 wherein the average number of short-chain organic groups per glucose unit in a range of 1.3 to 2.8, which is embraced by the DSAce at 2.1 disclosed in the Iji et al publication, wherein the average number of long-chain organic groups per glucose unit is in a range of 0.1 to 1.0, which is embraced by the DSCD at 0.90 and 0.55 disclosed in the Iji et al publication, and wherein the long- chain organic group is derived from a cardanol 
	The instantly claimed cellulose derivative differs from the grafted cellulose acetate disclosed in the Iji et al EP publication by claiming that the cellulose derivative thereof contains a cellulose crystal.  
	However, the Okamoto et al patent discloses an X-ray diffractometry result showing a crystalline cellulose acetate having a crystallinity of 46% (see column 11, lines 48-50), thus showing crystals in a cellulose acetate structure is known in the art.
The Clark patent also discloses compositions that comprises cellulose esters, wherein cellulose acetate butyrate may be selected (see column 1, last paragraph).  The Clark patent discloses that although cellulose acetate butyrates are preferred, the butyrate group may be replaced by others, including groups as large as 16 to 18 carbon atoms, wherein cellulose acetate stearate is disclosed as an example of such replacement group (see column 2, lines 3-9).  The cellulose acetate stearate disclosed in the Clark patent embraces the subject matter recited in instant Claims 6 and 15 wherein the long-chain organic group is a stearoyl group.  New Claim 19 does not provide any information to the instantly claimed invention that would indicate novel subject matter.
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Iji et al EP publication with the teaching of the Okamoto et al patent and Clark patent to 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cellulose derivative disclosed in the Iji et al EP publication with a cellulose derivative having a long-chain and crystalline properties in view of the recognition in the art, as suggested by the Okamoto et al patent and the Clark patent, that such cellulose derivatives improve the molding properties of the cellulose derivative.
Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 5, 6, 8-11, 13-17 and 19 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for all of the teaching or matter specifically challenged in the argument.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623